PER CURIAM.
Jose A. Lucas and his wife, Elizabeth M. Lucas appeal the amended final judgment entered by the trial court in their medical malpractice action. On September 14, 1993, the court granted summary judgment in favor of Sara Vizcay, M.D. and dismissed the complaint for failure to comply with the notice requirements of section 766.106, Florida Statutes (1991).
In the present case, the notice of intent was served through a process server rather than through certified mail, return receipt requested as set forth in the statute. The trial court held that the notice was insufficient based upon Patry v. Capps, -618 So.2d 261 (Fla. 2d DCA1993), quashed, 633 So.2d 9 (Fla.1994). The appellee concedes that the trial court was without the benefit of the supreme court’s opinion and, therefore, the ruling should be reversed and this matter remanded to proceed to trial. We agree.
Reversed and remanded for further proceedings.
RYDER, A.C.J., and BLUE and QUINCE, JJ., concur.